United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3303
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Anthony Lovon Dixon

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: February 21, 2017
                             Filed: February 27, 2017
                                  [Unpublished]
                                  ____________

Before COLLOTON, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Anthony Dixon appeals after he pleaded guilty to failing to register as a sex
offender and the district court1 sentenced him to 30 months in prison, a term within

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
the calculated Guidelines range. His counsel has moved for leave to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967). We remind counsel
of their obligation in filing an Anders brief. Such a brief must be done as an advocate
for the appellant, not the government, and should refer to anything in the record that
might arguably support the appeal. See Evans v. Clarke, 868 F.2d 267, 268 (8th Cir.
1989). Nonetheless, we read counsel’s brief as questioning the reasonableness of
Dixon’s prison term. Dixon has not filed a supplemental brief.

       Upon careful review, we conclude that the district court did not commit any
significant procedural errors or impose a substantively unreasonable sentence. See
United States v. David, 682 F.3d 1074, 1076-77 (8th Cir. 2012) (discussing appellate
review of sentencing decisions); see also United States v. Callaway, 762 F.3d 754,
760 (8th Cir. 2014) (on appeal, within-Guidelines-range sentence may be presumed
reasonable). In addition, we have independently reviewed the record under Penson
v. Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous issues for appeal.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-